MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) October 23, 2007 order affirming the Immigration Judge’s denial of cancellation of removal and dismissing petitioners’ appeal. We have reviewed petitioners’ response to the court’s December 6, 2007 order to show cause, respondent’s motion to dismiss and the record. Respondent’s motion to dismiss this appeal for lack of jurisdiction is construed as a motion to dismiss, in part, and a motion for summary affirmance, in part. So construed, the motion is granted.
With respect to petitioners Martin Tlaseca Zuniga (A95-303-220), Francisca Tlaseca (A95-303-221) and Rocio Tlaseca Reyes (A95-303-222), we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdic*546tion with respect to those petitioners is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
With respect to petitioner Martina Angelica Tlaseca Reyes (A95-303-223), a review of the administrative record demonstrates that petitioner has presented no evidence that she has a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition with respect to petitioner Martina Angelica Tlaseca Reyes is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.